Case 3:20-cr-00042-PDW Document 415 Filed 08/27/20 Page 1 of 2

Case 3:20-cr-00042-™AW *SEALED* Documen| 374 Filee\8/20/20 Page 1 of 2

Loval AO 442 (Rev, 10/11) Arrest Warrant

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

V. )
Faith Liddell Case No. 3:20-cr-42-21 ‘
ECEIVED
) U
NITED STATES MARSHALS
Defendant . 4
AUD £f Z hy
ARREST WARRANT 1:00 pm.
DISTRICT

To: — Any authorized law enforcement officer SPR DAKOTA

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Faith Liddell

who is accused of an offense or violation based on the following documert filed with the court:

‘T Indictment af Superseding Indictment Information 7 Superseding Information © Complaint
1 Probation Violation Petition Supervised Release Violation Petition (TViolation Notice Order of the Court

This offense is briefly, described as follows:
Conspiracy to cules and Possess with Intent'to Distribute a Controlled Substance
Forfeiture Allegation

|
| |

 

/s/ Jackie Stewart

issuing afficer’s signature

Date: 08/20/2020

City wai state: Fargo, ND Jackie Stewart, Deputy Clerk

Printed name and title

 

Return

 

This warrant was received on (date) 08/20/2020 . and the person was arrested on (date) 08/25/2020
al (eity and state) Bottineau, ND

Meaczh. SebLar

Arresting officer's signature

Date: 08/26/2020

Isaiah Soldier, Special Agent

Printed name and (tle

 

 

 
Case 3:20-cr-00042-PDW Document 415 Filed 08/27/20 Page 2 of 2

Case 3:20-cr-00042-PD\Ma&*SEALED* Document 374 Filed pa20i20 Page 2 of 2

AO 442 (Rev. LO/EL) Artest Warrant tPage 2)

 

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/offender:
Known aliases: ee en ee bate bape nee ee

Last known residence:

Prior addresses to which defendant/offender may still have ties:

Last known employment:

Last known télephone numbers:

 

 

 

 

 

 

 

Place of birth: ee _. —
Date of birth: __ _

Social Security number: _ oe _. _ —
Height: oe __ ; ss Weight: oo _

Sess  séRaate: ce
Hair: cee ee ett tee ete eee ~~» Byes:

Scars, tattoos, other distinguishing marks:

History of violence, weapons, drug use:

 

Known family, friends, and other associates (name, » relstion address, phone number). .

FBI number:

Complete description of auto: _

 

Investigative agency and address:

Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):

Date of last contact with pretrial services or probation officer (if applicable):

 
